Citation Nr: 1529330	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  12-06 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for thoracic spine degenerative changes with compression deformities and lumbar spine strain (also claimed as spondylosis and sclerosis L5-S1).

2.  Entitlement to an initial rating in excess of 30 percent for anxiety disorder not otherwise specified (NOS) (claimed as generalized anxiety with panic attacks and depression).

3.  Entitlement to an initial rating in excess of 10 percent for right talus stress fracture and right plantar fasciitis (claimed as chronic right ankle flexor/heel issues).

4.  Entitlement to an initial compensable evaluation for right hip snapping iliopsoas tendon.

5.  Entitlement to an initial compensable evaluation for plantar fasciitis, left foot (claimed as left foot and ankle condition).

6.  Entitlement to an initial compensable evaluation for chronic sinusitis with post nasal drip.

7.  Entitlement to an initial compensable evaluation for status post left inguinal hernia repair with residual scar.

8.  Entitlement to service connection for hydrocele.


REPRESENTATION

Veteran represented by:	Robert J. Osborne, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D.C. Babaian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to April 2009.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, NC.

The Veteran provided testimony during a Board videoconference hearing before the undersigned Veterans Law Judge in March 2015; the transcript is a matter of record.
 
The Veteran, through his representative in April 2015, submitted a waiver of the right to have additional evidence relating to the active appeal reviewed by the Agency of Original Jurisdiction (AOJ) in the first instance.  See 38 C.F.R. § 20.1304(c).

The Board appreciates that there has been some uncertainty regarding the appeal of genitourinary disability.  The Veteran, in a July 2009 statement, and his representative, in a September 2010 Notice of Disagreement, both asserted entitlement to service connection for residuals of the Veteran's in-service vasectomies.  The RO has not addressed the issue other than in the VCAA letter of August 2009 and, therefore, the Board does not have jurisdiction over the issue.  The June 2010 rating decision readjudicated the issues of service connection for an epididymal cyst and hydrocele, while the January 2012 statement of the case only addressed the latter.  The issue of service connection for hydrocele is addressed below.  The issue of service connection for residuals of vasectomy is referred to the Agency of AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 
 
The issue of an initial rating in excess of 10 percent for thoracic spine degenerative changes with compression deformities and lumbar spine strain is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  At no time during the course of the appeal did the Veteran's generalized anxiety disorder (formerly anxiety disorder NOS, claimed as generalized anxiety with panic attacks and depression) cause occupational and social impairment with reduced reliability and productivity, with deficiencies in most areas, or that was total.

2.  The Veteran's right ankle disability has at no time during the pendency of the claim manifested as ankylosis or marked limitation of motion or deformity, nor has the Veteran undergone an astragalectomy.

3.  The Veteran's right hip strain/snapping iliopsoas tendon causes painful and limited extension.

4.  The Veteran's bilateral plantar fasciitis caused moderate impairment, manifested as tender plantar fascia not relieved by orthotics, from May 2009 to April 2010 and a mild disability thereafter.

5.  During a March 2015 Board hearing, the Veteran affirmed withdrawal of the issues of entitlement both to initial increased ratings for chronic sinusitis with post nasal drip and for status post left inguinal hernia repair with residual scar and to service connection for hydrocele.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 30 percent for generalized anxiety disorder (formerly anxiety disorder NOS, claimed as generalized anxiety with panic attacks and depression) are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.13, and 4.130, Diagnostic Code 9400 (2014).

2.  The criteria for a rating higher than 10 percent for right talus stress fracture (ankle) are not met.  38 U.S.C.A. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, and 4.71a, Diagnostic Codes 5270-74 (2014).

3.  The criteria for a 10 percent evaluation for right hip strain/snapping iliopsoas tendon are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, and 4.71a, Diagnostic Codes 5024, 5250-55 (2014).

4.  The criteria for a 10 percent evaluation for bilateral plantar fasciitis are met from May 2009 to April 2010, but are not met thereafter.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.57, 4.59, and 4.71a, Diagnostic Codes 5276-84 (2014).

5.  The criteria for withdrawal of a substantive appeal, as to the issues of entitlement both to compensable evaluations for chronic sinusitis with post nasal drip and for status post left inguinal hernia repair with residual scar and to service connection for hydrocele, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in a VA letter of August 2009, including what the evidence must show for service connection compensation and increased evaluations.  The Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.   See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are a matter of record.  As noted, the Veteran provided testimony during a Board hearing, and the record was held open for 30 days for receipt of any records the Veteran wished to supply in support of his appeal; additional records were received in April 2015; and, as noted in the introduction, initial AOJ consideration was waived.

The Veteran was provided with VA examinations in April and May 2010 and September 2013, the reports of which have been associated with the claims file.  The Board finds the collective result of these examinations to be thorough and adequate, providing a sound basis upon which to render a decision with regard to the issues decided below.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Neither the Veteran, nor his representative, has objected to the adequacy of the examinations.  See Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  Since VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Withdrawn Appeal Issues

To the extent that these issues were placed in appellate status, the Board finds that the Veteran's clear intent during the March 2015 Board hearing satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993); see also 38 C.F.R. § 20.204.  Since the Veteran has withdrawn his appeal regarding the three issues identified above (entitlement both to compensable evaluations for chronic sinusitis with post nasal drip and for status post left inguinal hernia repair with residual scar and to service connection for hydrocele), and, hence, there remains no allegation of error of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal of these issues, and they are dismissed.

III.  Increased Ratings

Schedular

The Veteran submitted a pre-discharge original claim in November 2008, which was adjudicated by the RO in a June 2009 rating decision.  The Veteran submitted a statement in July 2009, within the appeal period, requesting reconsideration of that rating decision.  Consequently, as the subsequent rating decision forms the basis of this appeal, the entire evaluation period since service connection was established is now before the Board.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  Where, as here, the question for consideration is propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532 (1993).  VA may change the diagnostic code, but must specifically explain such change.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  Accordingly, all potentially relevant Diagnostic Codes will be considered.

Generalized Anxiety Disorder

The Veteran is currently assigned a 30 percent disability rating for an acquired psychiatric disorder.  As an initial matter, the Board appreciates that multiple diagnoses have been made throughout the pendency of the claim.  During a January 2009 VA examination, the Veteran was diagnosed with and service connected for anxiety disorder NOS.  Then, in May 2010, the VA examiner listed the following on Axis 1: dysthymia, obsessive compulsive disorder traits, panic disorder without agoraphobia, and generalized anxiety disorder-the latter two expressly linked to service.  Finally, at a September 2013 VA examination, the Veteran was diagnosed with only generalized anxiety disorder (GAD) and explicitly ruled out a clinical diagnosis of panic disorder.  In any event, it is clear from the available record that the changes represent progression of the same illness, including transition to the most current classification of mental disorders.  See American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (5th ed., 2013); 38 C.F.R. § 4.125.  As such, the Board will endeavor to consider the entirety of the Veteran's psychiatric symptomatology in adjudicating this appeal.

In January 2010 and October 2011 statements, the Veteran indicated that he feels a 40 percent rating is warranted for his mental health illness.  During the March 2015 Board hearing, the Veteran's representative explicitly pointed to evidence of the Veteran's obsessional traits as consistent with symptoms associated with a 70 percent rating.

As noted, the Veteran's GAD is currently rated at 30 percent, under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9413.  A 30 percent rating is assigned when  an acquired psychiatric disorder causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

A 50 percent rating is assigned when an acquired psychiatric disorder causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is assigned when an acquired psychiatric disorder causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when an acquired psychiatric disorder causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id.
 
When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

That portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon Diagnostic and Statistical Manual of Mental Disorders.  38 C.F.R. § 4.130.  The DSM-IV contained a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th  ed. 1994). 

The Board has carefully reviewed the lay evidence and medical records and finds that they describe social and occupational impairment to the level contemplated by a 30 percent rating.  Irrespective to which diagnoses the Veteran's symptoms have been attributed, the total disability picture of all symptoms, presumed service-related for the purpose of this analysis, does not best approximate a 50 percent or higher evaluation.  

During a January 2009 pre-discharge VA examination, the Veteran denied significant depression.  He stated that his appetite was good and that he slept well when able to work out.  He denied suicidal or homicidal thoughts.  He described panic attacks lasting 10-20 minutes and manifested by palpitations, increased heart rate, sweating, feeling hot, and anxiety due to self-doubt.  Past obsessive-compulsive behaviors included checking the doors 4-5 times per night and ensuring that the oven was off, though the Veteran denied any such symptoms at the time of the examination.  

Mental status examination revealed the Veteran to be alert and oriented to person, place, and time.  The VA examiner noted the Veteran's affect to be anxious, with a euthymic mood.  Eye contact was observed to be good, and the Veteran did not exhibit any psychomotor retardation or agitation.  Speech was normal, thought processes were goal-directed, and thought content did not reveal any hallucinations or delusions; there was no paranoia, tangentiality, or circumstantiality.  His recent, remote, and immediate memory was intact, and judgment was noted to be good.

The VA examiner concluded that the Veteran exhibited mild anxiety that presented some difficulty with occupational functioning during periods of significant stress, and assigned a GAF score of 70, indicative that the Veteran had some mild symptoms but generally functioned pretty well with some meaningful interpersonal relationships.  These conclusions corresponded with the rating criteria for a 10 percent evaluation.

VA treatment records contain a May 2009 psychiatry note with similar findings and an identical GAF score.

During the May 2010 VA examination, the Veteran reported an increase in panic attacks since retirement from the military, eight in the last year with each lasting approximately thirty minutes.  Though mostly occurring at night, some occurred during work.  While the Veteran had been able to work through them in the past, the more recent attacks had affected his work on occasion.  Atypically, the panic attacks did not relieve the Veteran's restlessness.  The VA examiner noted that the Veteran handled routine responsibilities and self-care and appeared to be functioning well within his family.  The Veteran had leisure pursuits-though fewer than might be expected.  He denied both irritability and a history of violence or assaultiveness.  The Veteran indicated that it took a lot for him to laugh and enjoy things, such that he sometimes felt hopeless.  The Veteran endorsed suicidal thoughts, without plan or attempt.  The Veteran was noted to have been prescribed Zoloft since 2001, which he reported made him sleepy and resulted in slight erectile dysfunction (with retained ability to maintain an erection and reach orgasm).

The Veteran presented fully oriented and neatly dressed to the May 2010 VA examination.  He exhibited some anxiousness and psychomotor activity.  He was soft spoken and had an open and friendly attitude.  The VA examiner characterized the Veteran's affect as somewhat anxious, though with a broad range, and mildly depressed.  The Veteran self-reported his mood that day as fair to normal.  There was no evident problem with attention, thought processes were clear and focused, and thought content was appropriate to the discussion.  Judgment was characterized as fair to good.  Psychological testing revealed moderate depression and moderate-to-severe anxiety.

The Veteran reported working full time-his boss happy with his work-and taking online courses, passing without difficulty focusing or concentrating for the most part.  The Veteran was married with three children.  Also, he described seeing or calling his parents on a weekly basis.  The Veteran enjoyed being with his children, going fishing, and playing cards.  He reported numerous friends with whom he speaks frequently, including at gatherings for barbeque.   The Veteran described generally spending his time doing chores around the home and yard.  He attends church regularly and does service work.  The VA examiner ultimately assigned a GAF score of 65, again representative of some mild symptoms.

VA treatment records show improvement in the Veteran's symptoms from 2010 to December 2012.  However, a July 2013 note shows that anxiety and depression symptoms worsened in response to psychosocial stressors.  A GAF score of 61 was assigned, the low threshold for mild symptoms or some difficulty in social, occupational, or school functioning but generally functioning pretty well.  An adjustment in the Veteran's medication improved symptoms.

During September 2013 VA examination, the Veteran endorsed a loving relationship with his spouse but indicated that he knew his constant anxiety took a toll on the marriage.  Of note, the Veteran's spouse submitted a statement in June 2009, which corroborates this sentiment.  The Veteran expressly denied any impact of his symptoms on his marriage in 2011 or 2013, while reporting a detrimental effect in 2013 due to increased psychosocial stressors (son's involvement in a car accident).  He described a good relationship with his three children.  The Veteran reported visiting with friends once or twice per month and denied any significant effects of his anxiety on those relationships.  The Veteran completed on online bachelor's degree, with above average grades, noting that when he was focused, he was not affected by anxiety.  He was subsequently pursuing a master's degree. While the Veteran reported leaving his job in April 2012 "?because it increased [his] anxiety every day,'" he also stated "?I have anxiety, but it's not to the point that I can't work.'"  Indeed, that same month, he began another full time job.  He described his job performance as good, without anxiety most of the time.  

He reported five panic attacks in the preceding three years and continued tension, constant nervousness, and intermittent depression, with the ability to function nonetheless.  The Veteran denied all symptoms of psychosis or mania and significant difficulties associated with depression or fatigue.  He did endorse occasional thoughts of death but specifically denied all current or recent thoughts of harming himself or others.  The VA examiner noted the following symptoms: anxiety, panic attacks that occur weekly or less often, and chronic sleep impairment.  The VA examiner affirmatively discounted any other symptoms associated with the diagnosed mental health illness.  

The VA examiner concluded by stating that the Veteran's symptoms were well-controlled with medication.  Underlying anxious thoughts and beliefs predisposed him to worsened symptoms during periods of stress.  The VA examiner summarized the Veteran's level of occupational and social impairment as mild or transient symptoms that decrease work efficiency and ability to perform job tasks only during periods of significant stress or symptoms controlled by medication.  He assigned a GAF score of 75, representative of  symptoms that, if present, were transient and expectable reactions to psychosocial stressors-no more than slight impairment in social, occupational, or school functioning.  These conclusions correspond with the 10 percent rating criteria.

During the March 2015 Board hearing, the Veteran reported relative stability.  He denied impact on his employment, answering phone and assisting others.  Yet, he did describe obsessive traits-checking the garage door, repeatedly, for example-that turn a 20 minute commute into a 45 minute commute to work.  He also reported an instance in which he had to leave work for the emergency room, by his self-report due to anxiety-related chest pain; no diagnosis was apparently made. 

The Board also appreciates the March 2015 statement by the Veteran's spouse, in which she describes the Veteran's obsessive behaviors, few "mild" panic attacks, constant nervousness, and sleepiness.

Based on all of the evidence of record, the overall disability picture most closely approximates the 30 percent evaluation that has been assigned throughout the pendency of the claim and appeal.  Essentially, the evidence of record does not show that the Veteran's service-connected psychiatric disability causes either reduced reliability and productivity or impairment in most areas, but rather causes only occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  The Veteran's behavior, self-care, and conversation have been appropriate throughout the entirety of the appeal.  Moreover, the record indicates that while consistently recurrent, the Veteran's mental health symptoms tend to be predominantly intermittent.  For example, panic attacks were reported to occur 13 times since 2009, exacerbations occur in response to psychosocial stressors, and depression was reported to come and go.  Furthermore, there is no compelling evidence of impaired family relations, impaired judgment, or impaired thinking due to mental health illness.

Additionally, as the Veteran reported maintaining numerous friendships and his marriage, the evidence does not show total social impairment.  Moreover, the evidence does not show that mental health illness totally precludes occupational functioning; the Veteran has been employed full time and has attended school.

The Veteran's symptoms also do not more closely approximate the inexhaustive list of symptoms specifically identified in the rating schedule as representative of impairment warranting a 50, 70, or 100 percent evaluation.  Of symptoms enumerated in the rating schedule and identified by the VA examiner, all correspond with a 30 percent evaluation.  For example, the evidence does not show the Veteran to exhibit difficulty in understanding complex commands, impaired abstract thinking, impaired impulse control, or spatial disorientation.

As noted, the Veteran's representative at the Board hearing noted that the Veteran had described several symptoms (such as obsessive-compulsive traits) that he asserted were typically found around the 70 percent rating.  Although, both the representative and the Veteran acknowledged that the Veteran was not seeking a psychiatric rating as high as 70 percent.  The Board notes that the hearing testimony was credible and forthright, and was well presented.  

The Board also appreciates that the 70 percent criteria, includes symptoms such as a difficulty in adapting to stressful circumstances and that the evidence does show exacerbation of the Veteran's symptoms with psychosocial stressors.  However, two points are instructive, in this regard.  First, the parenthetical following the symptom, as identified in the 70 percent criteria in the rating schedule, states "including work or a worklike setting."  Here, the Veteran is successfully employed, without significant impairment by his own statements.  

Second, the Board recognizes that the 10 percent criteria expressly address a similar quality of mental health illness: mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  Therefore, a thoughtful assessment of the relative severity of symptoms is of utmost importance-rather than a mere sterile application of the verbiage of the rating schedule.  

Similarly, the obsessional rituals described in the 70 percent criteria interfere with routine activities.  The evidence has shown that while the Veteran may take longer to accomplish certain tasks, such tasks are nonetheless competed.  Again, the Board recognizes that the Veteran has successfully performed job responsibilities full time, while attending school.  The degree of interference has not been shown to warrant of 70 percent, or even a 50 percent evaluation, when viewed independently or within the constellation of symptoms.

The Board notes that the mere presence of a symptom is insufficient to mandate a specific psychiatric rating, as it is the impact of the symptom on the Veteran's social and occupational functioning that is of critical importance.  Here, all of the medical professionals who have met with the Veteran during the course of his appeal have quantified his psychiatric symptomatology as being in the mild range as evidenced by the GAF scores that were assigned.  That is, the medical professionals did not find that the symptoms of the Veteran's psychiatric, however manifested, to cause impairment contemplated by even a 50 percent level.



It is clear in this case that the Veteran's symptoms do not approximate the degree of severity contemplated by the 70, or even the 50, percent level.  While the Veteran appreciates some level of constant anxiety, the record indicates that his impairment predominantly manifests in occasional and intermittent disability.  The Board, as fact finder, concludes that the overall disability picture, when viewed through the entire record, does not warrant elevation to the next higher, 50 percent evaluation.  Here, as described, the Veteran's psychiatric symptomatology, over the course of the appeal, simply has not risen to the level, nor has been shown to cause the impairment, necessary to warrant such a higher rating.

Consequently, as detailed above, the Veteran's symptoms most closely approximate a 30 percent rating or, in other words, occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Therefore, the weight of evidence does not establish a schedular rating in excess of 30 percent.

Right Talus Stress Fracture (Ankle)

Currently, a 10 percent evaluation is assigned for combined right foot and ankle disability, under DC 5020-5283.  In a January 2010 statement, the Veteran requested a 30 percent evaluation, though during the March 2015 Board hearing the Veteran's representative indicated that the minimum compensable evaluation would suffice.  To the Veteran's advantage, the Board will now separate the ankle and foot components of this rating, based on distinct pathology and manifestation of functional impairment.  The possibility of a rating in excess of 10 percent for right ankle disability is addressed here, while right foot disability will be evaluated independently as plantar fasciitis.

Under DC 5271, a 10 percent evaluation is assigned for moderate limitation, while a maximum 20 percent is warranted for marked limitation of motion of the ankle.  The words "slight," "moderate," "marked," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.  Full range of motion of the ankle constitutes 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.

During December 2008 pre-discharge examination, the Veteran's ankle was nontender.  During April 2010 VA examination, the Veteran exhibited decreased range of motion: 15 degrees of dorsiflexion and 30 degrees plantar flexion.  During September 2013 VA examination, the Veteran exhibited 40 degrees of plantar flexion and 20 degrees of dorsiflexion, without objective evidence of painful motion.  There was no evidence of laxity, and strength was normal (5/5).  Consequently, a 10 percent evaluation, over the course of the appeal, is warranted for limitation of motion.

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

In this case, the Veteran is already receiving at least the minimum compensable rating, and the applicable DC does not provide for a rating in excess of 10 percent based solely on pain.  That is, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.

During both the April 2010 and September 2013 VA examinations, repetitive use testing of the right ankle did not reveal increased pain, fatigue, weakness, lack of endurance, incoordination, or additional loss of motion.

The Veteran has retained the significant majority of the range of motion of his right ankle.  Accordingly, there is no evidence to support a higher rating for marked impairment.  As described, with all reasonable doubt resolved in the Veteran's favor, the overall disability picture most closely approximates the 10 percent criteria, for limitation of motion of the right ankle.

Turning to other possibly applicable DCs, a higher evaluation may be assigned under DC 5270 for ankylosis of the entire ankle, while a 20 percent evaluation may be assigned under DC 5272 for ankylosis of the subastragalar or tarsal joint in poor weight bearing position.  A 20 percent evaluation may also be assigned for marked deformity caused by malunion of the os calcis or astragalus under DC 5273 or for astragalectomy under DC 5274.  During September 2013 VA examination, the VA examiner specifically ruled out ankylosis, malunion of the os calcis or astragal, and astragalectomy.  Therefore, a separate and/or higher schedular rating for the ankle is not warranted under any other DC.

Bilateral Plantar Fasciitis

In a January 2010 statement the Veteran requested 30 percent evaluations for each foot, while his representative indicated during the March 2015 Board hearing that the minimum compensable evaluation would satisfy the appeal.

As noted above, a 10 percent evaluation had been assigned for combined right foot and ankle disability; the 10 percent evaluation remains for ankle disability alone.  Currently, the left foot is assigned a separate noncompensable evaluation under DC 5284.  The Board has now combined the right and left foot disabilities into a single evaluation for plantar fasciitis.  

Plantar fasciitis is not specifically listed in the Schedule for Rating Disabilities.  When an unlisted condition is encountered it is permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptoms are closely analogous.  38 C.F.R. § 4.20 (2014); see Hudgens v. Gibson, 26 Vet. App. 558, 563 (2014) ("When the Secretary's regulations do not provide DCs for specific disorders, VA may evaluate those conditions under codes for similar or analogous disorders." (citing Lendenmann v. Principi, 3 Vet. App. 345, 351 (1992))).  As such, the disability on appeal here will be rated by analogy.

Under DC 5276, a noncompensable evaluation is assigned for mild symptoms relieved by built-up shoe or arch support.  A 10 percent evaluation is warranted for moderate symptoms, unilaterally or bilaterally, consistent with weight-bearing line over or medial to the great toe, inward bowing of the tendo-Achillis, pain on manipulation and use of the feet.  A higher 20 percent (unilateral) and a 30 percent (bilateral) evaluation is assigned for severe symptoms consistent with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  A maximum 30 percent (unilateral) and 50 percent (bilateral) evaluation is warranted for pronounced disability consistent with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo-Achilles on manipulation that is not improved by orthopedic shoes or appliances.

In a December 2008 pre-discharge VA examination, the Veteran reported pain on the plantar surface of the right heel, for which he is prescribed orthotics bilaterally; walking aggravated the condition, and he could not run.  Gait was observed to be normal.  The VA examiner noted point tenderness over the plantar medial aspect of the calcaneus at the insertion of the plantar fascia.  Pulses were intact.  The arch was normal, as was hind foot alignment.  Radiographic imaging was unremarkable.  It is noted that the left foot was not even examined at that point.

VA treatment records show that the Veteran underwent surgery for the right foot on November 23, 2009.  The Veteran's cast was removed on December 9, 2009, and he was returned to work on December 14, less than 21 days after the surgery.  38 C.F.R. § 4.29.  As such, a total temporary rating was not warranted.  The Veteran reported improvement in symptoms after the surgery.

Because the Veteran's disability necessitated surgical intervention on the right, the Board concludes that prior to the surgery, it is clear that the foot symptoms were clearly not resolved with simply the use of orthotics.  Moreover, there was objective evidence of tenderness over the plantar fascia during VA examination to further substantiate the credible reports of pain, and the Board appreciates that one component of a 50 percent rating is tenderness of the plantar fascia-though extreme in the case of pronounced disability, which is not the case here.  All reasonable doubt is resolved in the Veteran's favor.  The overall disability picture over this period of the appeal more closely approximated a 10 percent evaluation for moderate symptomatology under DC 5299-5276, including tenderness of the plantar fascia and symptoms not relieved by orthotics.  38 C.F.R. § 4.27.

This decision does not end the inquiry, as the Veteran is presumed to be seeking the maximum rating.  AB v. Brown, 6 Vet. App. 35 (1993).  Consequently, the Board considers the applicability of the higher evaluation criteria, which is clearly precluded by the evidence in this case.  VA examinations have not shown severe or pronounced disability.  For example, there was no evidence of deformity, accentuated pain on use or manipulation, swelling, callosities, and/or spasm.

Then, at the April 2010 VA examination, it was found that the plantar medial aspect of the right calcaneus was no longer tender subsequent to surgery.  The remainder of the foot was also nontender; the arch and hind foot alignment remained normal.  An 8 cm scar was noted to be well-healed, nontender and nonadherent.  With regard to the left, the Veteran's foot was nontender.  There was no evidence of subluxing peroneal tendons.  The hind foot was in neutral position.  Radiographic imaging of the left foot was unremarkable.  The Veteran stated that he was quite happy with the results of the right foot surgery.  The left foot had symptoms that the Veteran estimated were 3/10, and his foot was aggravated by walking.  Palpation of the left foot was unremarkable without any areas of tenderness.

During a September 2013 VA examination, which also resulted in diagnosis of plantar fasciitis, the Veteran reported that the side of his right foot was beginning to hurt, in addition to the bottom of both feet.  However, physical examination was entirely normal, without residuals.  X-rays were also normal, and the examiner concluded that there was no worsening or residuals.  

During the March 2015 Board hearing, the Veteran described a constant dull ache that flares after a day of walking, but the Veteran denied using any assistive devices.  Consequently, a noncompensable evaluation is warranted for mild symptoms of bilateral plantar fasciitis, based on facts found during an April 2010 VA examination.

Turning to other potentially applicable DCs, under DC 5277, a minimum 10 percent evaluation is assigned for bilateral weak foot-a symptomatic condition secondary to many constitutional conditions, characterized by atrophy of the musculature, disturbed circulation, and weakness.

Under DC 5278, a 10 percent evaluation is assigned for bilateral or unilateral claw foot with the great toe dorsiflexed, some limitation of dorsiflexion of the ankle, definite tenderness of the metatarsal heads.  A higher evaluation of 20 percent (unilateral) or 30 percent (bilateral) is warranted for all toes tending toward dorsiflexion, limitation of dorsiflexion of the ankle to a right angle, shortened plantar fascia, and marked tenderness under the metatarsal heads.  A 30 percent (unilateral) and maximum 50 percent (bilateral) rating is assigned for marked contraction of the plantar fascia with dropped forefoot, all hammer toes, very painful callosities, marked varus deformity.

Under DC 5279, a 10 percent evaluation is assigned for anterior metatarsalgia or Morton's neuroma, unilaterally or bilaterally.  Under DC 5280, a 10 percent evaluation may be assigned for unilateral hallux valgus, either severe (equivalent to amputation of the great tow) or after surgical resection of the metatarsal head.  A 10 percent evaluation is assigned for hammer toe involving all toes of one foot (without claw foot), under DC 5282.  Under DC 5283, malunion or nonunion of the tarsal or metatarsal bones or any other foot injury is assigned a 10, 20, or 30 percent evaluation for moderate, moderately severe, or severe functional impairment; loss of use of the foot warrants a 40 percent rating.

In September 2013, the VA examination ruled out any symptoms associated with Morton's neuroma, metatarsalgia, hammer toes, hallux valgus, hallux rigidus, pes cavus, malunion or nonunion of the tarsal or metatarsal bones, weak foot, and any other foot injury.  Furthermore, a higher evaluation, via analogy, is also not demonstrated.  As such, a compensable rating under Diagnostic Code 5283 is not warranted.

The only other potentially applicable DC is 5284 which is specifically designated for "Foot injuries, other".  This suggests that DC 5284 is for application when a foot disability is not contemplated by the available DCs, or perhaps if another condition were service connected along with the pes planus but not separately rated, as is the case here.  However, the fact remains that the Veteran is currently found to have at most mild foot disabilities in both feet, as his symptoms were essentially dull pain, and the physical examinations have not revealed significant, or even moderate, impairment in either foot.  In fact, at the most recent VA examination in September 2013, the examiner noted that there was no worsening or residuals of the feet.  As such, separate compensable ratings are not considered to be warranted under Diagnostic Code 5284.  As such, the Board does not find that a higher rating is warranted under DC 5284. 

Additionally, the left foot has not warranted a separate compensable evaluation under any independent rating criteria, at any time during the pendency of the claim.  Therefore, an independent and/or higher schedular rating for plantar fasciitis involving the left and/or right foot, is not warranted under any other DC, in part due to the proscription against pyramiding or assigning separate evaluations for the same manifestation of disability.  38 C.F.R. § 4.14.  

In conclusion, the evidence establishes a higher 10 percent rating for bilateral plantar fasciitis from the date of service connection to April 23, 2010, with a noncompensable evaluation thereafter.  The Board notes that due to the Veteran's dynamic symptoms, a rating stage is less than a previous stage.  See Hart, 21 Vet. App. at 509-10.  Since the Veteran's final disability rating is not less than that which was in effect prior to the appeal, the reduction procedures of 38 C.F.R. § 3.105(e) and the "stabilization" provisions of 38 C.F.R. § 3.344 are not for application.  See Singleton v. Shinseki, 659 F.3d 1332, 1334-36 (Fed. Cir. 2011); O'Connell v. Nicholson, 21 Vet. App. 89, 94 (2007).

Right Hip Strain/Snapping Iliopsoas Tendon

Currently, a noncompensable evaluation is assigned under DC 5024-5252.  Diagnostic code 5024 instructs that tenosynovitis will be rated on limitation of motion of the affected parts, referring to DC 5003.  Diagnostic codes 5250-53 address limitation of motion of the hip and thigh.

Under DC 5252 limitation of flexion of the thigh to 45 degrees warrants a 10 percent rating.  A 20 percent evaluation is assigned for flexion of thigh limited to 30 degrees, while a 30 percent is assigned for flexion limited to 20 degrees.  A maximum 40 percent evaluation is warranted for flexion of the thigh limited to 10 degrees.  Under DC 5251, a 10 percent evaluation is assigned for extension of the thigh limited to 5 degrees.  Full motion of the hip constitutes 0 (extension) to 125 (flexion) degrees.  38 C.F.R. § 4.71, Plate II.

Under DC 5253, 10 percent ratings are assigned for limitation of adduction of the thigh resulting in the inability to cross legs or limitation of rotation of the thigh with the inability to toe-out more than fifteen degrees with the affected leg.  A maximum 20 percent evaluation is warranted for limitation of abduction of the thigh, with motion lost beyond 10 degrees.  The full range of hip abduction is 45 degrees.  38 C.F.R. § 4.71, Plate II.

At the  December 2008 pre-discharge and April 2010 VA examinations, the Veteran reported popping in his right hip and severe pain associated with the popping once per year and decreased range of motion as severely limited during such a flare-up.  On physical examination, the Veteran's hip was nontender, and he exhibited full range of motion, without pain-0 to 125 degrees, with 45 degrees abduction.  At the December 2008 examination, the VA examiner was able to reproduce the popping with flexion and external rotation of the hip and, in the diagnosis section of the report, described the right hip condition as painful snapping consistent with snapping iliopsoas tendon.

During September 2013 VA examination, the Veteran exhibited full flexion of 125 degrees, without objective evidence of painful motion.  Adduction, abduction, and rotation were not limited.  However, he demonstrated extension limited to greater than 5 degrees.  Finally, in the concluding remarks, the VA examiner identified an audible pop, and he observed pain with extension of the right hip.

During the March 2015 Board hearing, the Veteran reported that the popping occurs once or twice per week, causing brief pain or discomfort.  The Veteran described the pain as not that bad of a deal.  Based on the sum of evidence, the Veteran's hip disability warrants a 10 percent evaluation for limited and painful extension under DC 5251, throughout the pendency of the appeal.

Although the Veteran's representative stated during the March 2015 Board hearing that a minimum compensable evaluation would resolve the appeal, the Board yet considers the applicability of the higher evaluation criteria.  

The applicable DC does not provide for a rating in excess of 10 percent for progressively worse extension or based solely on pain.  That is, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  

During April 2010 VA examination, repetitive motion testing did not reveal pain, weakness, lack of endurance, or incoordination.  During September 2013 VA examination, the VA examiner indicated that the Veteran was not able to perform repetitive-use testing with three repetitions, and the Veteran exhibited reduced (4/5) strength with his right hip.  Still, the VA examiner expressly found neither additional limitation in range of motion following repetitive use testing nor functional loss.  As there is no evidence of additional functional impairment from which to draw a principled conclusion, a 10 percent evaluation is warranted for painful extension of the hip limited to five degrees, with reduced strength.

Additionally, the record clearly establishes full flexion and abduction without objective evidence of pain.  A separate evaluation, otherwise permissible if flexion were limited to a compensable degree under the rating criteria, is not warranted here, nor is a separate evaluation permitted for painful, full flexion.  Cf. VAOPGCPREC 9-2004; Frequently Asked Question, Separate Evaluations under DC 5260/5261 (October 2011).  That is, range of motion testing does not establish entitlement to a combined evaluation in excess of 10 percent, as the evidence shows that flexion is preserved significantly beyond 30 degrees and abduction is not limited to 10 degrees.

Turning to other DCs involving the hip and thigh, a 60 percent evaluation may be assigned for favorable ankylosis of the hip in flexion at an angle between 20 and 40 degrees and slight adduction or abduction, under DC 5250.  A higher 70 percent rating is warranted for intermediate ankylosis of the hip, while a maximum 90 percent rating is assigned for unfavorable or extremely unfavorable ankylosis (the foot not reaching the ground, necessitating crutches).  Also, under DC 5254, an 80 percent evaluation is assigned for a flail hip joint.  

Under DC 5255, a 10 percent evaluation is assigned for malunion of the femur with slight knee or hip disability; moderate disability warrants a 20 percent rating, while marked disability warrants a 30 percent evaluation.  A higher 60 percent evaluation may be assigned either for fracture of the surgical neck of the femur with false joint or for fracture of the femur shaft or anatomical neck, with nonunion (weightbearing preserved with aid of a brace).  A maximum 80 percent evaluation is assigned for spiral or oblique fracture of the shaft or anatomical neck of the femur with nonunion and loose motion.

Radiographic imaging of the right hip was unremarkable during December 2008 pre-discharge and September 2013 VA examinations.  September 2013 VA examination explicitly ruled out the presence of ankylosis, malunion or nonunion of the femur, and a flail hip joint.  Thus, an evaluation under any one or combination of DCs 5250, 5254, and 5255 is patently inapplicable.

Thus, a higher 10 percent rating for limited motion under DC 5251 is warranted throughout the pendency of the claim.  

Extraschedular

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The U.S. Court of Appeals for Veterans Claims has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

The Board finds that the schedular evaluations assigned for the Veteran's service-connected GAD and right hip strain/snapping iliopsoas tendon are adequate in this case.  The Veteran's primary symptoms of GAD include anxiety, panic attacks that occur weekly or less often, and chronic sleep impairment, which cause occupational and social impairment.  However, all of these symptoms are contemplated in the schedular ratings that are assigned, and the rating schedule provides higher ratings for instances of increased severity of the Veteran's disabilities.  The VA examiner, in September 2013, expressly discounted any other symptoms attributable to GAD, not identified in the rating schedule.  Moreover, the schedular rating criteria and case law directs that in psychiatric claims VA must contemplate all of a veteran's psychiatric symptomatology and then determine how the symptomatology impacts his occupational and social functioning.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  As such, the schedular rating criteria by definition reasonably describes the Veteran's disability level and symptomatology, because the Board has reviewed all of his psychiatric symptoms and then weighed how they impact his occupational and social functioning in assigning a schedular rating.   

Regarding right hip disability, the symptoms include limited and painful motion (extension).  Again, this manifestation of impairment is explicitly contemplated in the schedular ratings assigned, and higher evaluations are also available for more significant limitation of motion.  

As plantar fasciitis is rated by analogy to another disability, the schedular rating criteria do not appear to adequately contemplate the Veteran's symptoms, in this case.  However, turning to the second step of the analysis, the VA, private, and lay evidence fails to show anything unique or unusual about the Veteran's disability alone or in association with other service-connected disability that would render the analogous schedular criteria inadequate.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  For example, while undergoing a surgical procedure to relieve associated symptoms, the Veteran has not been hospitalized for plantar fasciitis during the pendency of the claim, and the Veteran is successfully employed, without complaint of impairment related to foot disability.  Furthermore, there are also no other considerations, similar in magnitude, which would warrant an extraschedular rating.  As such, the Board finds that the assigned schedular evaluations are adequate, in this case.  

As a final consideration, the evidence has established that the Veteran is employed full time and working toward a master's degree.  Therefore, the tenants of Rice v. Shinseki are inapplicable.  22 Vet. App. 447, 453 (2009).  

Other than where expressly indicated, there is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

A rating higher than 30 percent for generalized anxiety disorder (formerly anxiety disorder NOS, claimed as generalized anxiety with panic attacks and depression) is denied.

A rating higher than 10 percent for right talus stress fracture (ankle) is denied.

A 10 percent evaluation for bilateral plantar fasciitis is granted from May 1, 2009 to April 23, 2010, with a noncompensable evaluation thereafter, subject to the laws and regulations governing the payment of monetary benefits.

A 10 percent evaluation for right hip strain/snapping iliopsoas tendon is granted, subject to the laws and regulations governing the payment of monetary benefits.

The appeal as to the issue of entitlement to a compensable initial evaluation for chronic sinusitis with post-nasal drip is dismissed.

The appeal as to the issue of entitlement to a compensable initial evaluation for status post left inguinal hernia repair with residual painful scar is dismissed.

The appeal as to the issue of service connection for hydrocele is dismissed.


REMAND

VA's duty to assist necessitates additional development.  38 C.F.R. § 3.159.  The private treatment records submitted by the Veteran in April 2015 implicate numerous muscles involved with his back disability.  Also, the Veteran's spouse, a personal trainer, has identified weakness in the muscles of the Veteran's back, in a March 2015 statement.  Therefore, the evidence establishes an indication of related muscle impairment, and a VA examination is warranted to investigate the possibility of a separate evaluation for muscle disability as a complication of his back disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain recent treatment records from Dayton VAMC.

2.  Request a Disability Benefit Questionnaire for Muscle Injuries.  The VA examiner should provide an opinion as to whether any diagnosed muscle impairment is at least as likely as not (a 50 percent probability or greater) a complication of or associated with the Veteran's service-connected thoracic spine degenerative changes with compression deformities and lumbar spine strain (also claimed as spondylosis and sclerosis L5-S1).

3.  Thereafter, readjudicate the remaining claim on appeal, including consideration of an extraschedular evaluation as expressly claimed in the representative's April 2015 statement.  If the benefits sought are not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


